Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/29/2022 has been entered. 
In the Instant Amendment, Claim(s) 1 has/have been amended; Claim(s) 8 and 17 was/were cancelled; Claim(s) 1 is/are independent claims. Claims 1-7, 9-16 and 18 have been examined and are pending in this application.

Response to Arguments
Applicant's arguments filed 6/29/2022 have been fully considered but they are not persuasive.
Applicant is arguing in the remarks (pages 7-10) that It is evident therefrom that wirings 5 cover partial surface of the insulating board 51 in each double-sided wiring board 4, so as to provide fiducial marks. In other words, the wirings 5 CANNOT cover the entire surface of the insulating board 51 in each double-sided wiring board 4, because, in the case, assuming arguendo, that the wirings 5 cover the entire surface of the insulating board 51, they are unable to function as fiducial marks. Hence, Kanai et al fails to disclose or suggest an orthogonal projection of the heat conducting layer onto the second circuit board fully covers an orthogonal projection of the first circuit board onto the second circuit board, and an orthogonal projection of the heat conducting layer onto the first circuit board fully covers an orthogonal projection of the second circuit board onto the first circuit board, as per claim 1.
The Examiner respectfully disagrees with the Applicant. The Examiner respectfully submits that while wirings 5 does not cover the entire surface of sub-layer 4, the heat would be conducted and distributed over the entire surface of sub-layer 4 and also onto adjacent layers, not just wirings 5. The claim claims “a heat conducting layer”. Kanai in the combination teaches the heat conducting layer HCL fully covers and directly in contacting with upper PCB1 and lower PCB2. Heat generated in the upper PCB1 or the lower PCB2 would be conducted via the heat conducting layer HCL entirely and directly and distributed within this double-sided circuit board.

    PNG
    media_image1.png
    602
    1451
    media_image1.png
    Greyscale


For the reasons above, the Examiner respectfully submits that Kanai in the combination of Liao/Kuroda and Kanai does teach wherein the image shooting circuit board comprises a first circuit board, a second circuit board, and a heat conducting layer; the first image sensor is attached to the first circuit board; the second image sensor is attached to the second circuit board; and the heat conducting layer is disposed between the first circuit board and the second circuit board, and formed of heat conducting silica gel or graphite or copper foil; wherein the heat conducting layer is in direct contact with both the first circuit board and the second circuit board; wherein an orthogonal projection of the heat conducting layer onto the second circuit board fully covers an orthogonal projection of the first circuit board onto the second circuit board, and an orthogonal projection of the heat conducting layer onto the first circuit board fully covers an orthogonal projection of the second circuit board onto the first circuit board (Kanai: Figs. 1A, 2G, 2H, 2I, 2J; paras. 0073, 0093-0097, 0145; multilayer wiring board 1 includes double-sided wiring boards 4, insulating substrates 8 for connection, insulating substrates 59 for connection, outermost wirings 9; the multilayer wiring board 1 comprises a first top circuit board PCB1 and a second bottom circuit board PCB2 and a heat conducting layer HCL formed of copper foil 55; the heat conducting layer HCL is directly and fully in contact with the top and bottom circuit boards PCB1 and PCB2; using the multilayer wiring board 1 as circuit board 13 in Liao: the top image sensor 31 is attached to the top circuit board and the bottom sensor 32 is attached to the bottom circuit board) as claimed in claim 1.
The Examiner further provides a new discovered reference Watanabe (US 20060126310 A1) to teach the feature above. Watanabe teaches double-sided circuit board 13 comprises a thin copper heat conductor layer 17 is sandwiched between upper and lower circuit boards and fully covers the circuit boards (Figs. 3, 4; paras. 0057-0061).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liao (US 20160127621) in view of Kanai et al (US 20130168148 A1) or Watanabe (US 20060126310 A1).
Regarding claim 1, Liao teaches An image shooting apparatus (Figs. 1, 2), comprising a support base (70), an image shooting circuit board (40), a first image shooting assembly (21), and a second image shooting assembly (22), wherein the support base is provided with an accommodating chamber (Fig. 1); the image shooting circuit board (40) is disposed in the accommodating chamber (Fig. 1), and the image shooting circuit board (40) divides the accommodating chamber into a first accommodating chamber and a second accommodating chamber (Fig. 1); the first image shooting assembly (21) is disposed in the first accommodating chamber, and the second image shooting assembly (22) is disposed in the second accommodating chamber (Fig. 1);
the first image shooting assembly (21) comprises a first lens and a first image sensor (212, 31), wherein the first image sensor is attached to a first side of the image shooting circuit board (40), and the first image sensor receives an incident light passing through the first lens for imaging (Fig. 1); and
the second image shooting assembly (22) comprises a second lens and a second image sensor (222, 32), wherein the second image sensor is attached to a second side of the image shooting circuit board (40), the second side opposite to the first side, and the second image sensor receives an incident light passing through the second lens for imaging (Fig. 1),
but fails to teach
wherein the image shooting circuit board comprises a first circuit board, a second circuit board, and a heat conducting layer; the first image sensor is attached to the first circuit board; the second image sensor is attached to the second circuit board; and the heat conducting layer is disposed between the first circuit board and the second circuit board, and formed of heat conducting silica gel or graphite or copper foil; wherein the heat conducting layer is in direct contact with both the first circuit board and the second circuit board; wherein an orthogonal projection of the heat conducting layer onto the second circuit board fully covers an orthogonal projection of the first circuit board onto the second circuit board, and an orthogonal projection of the heat conducting layer onto the first circuit board fully covers an orthogonal projection of the second circuit board onto the first circuit board.
However, in the same field of endeavor Kanai/Watanabe teaches

    PNG
    media_image1.png
    602
    1451
    media_image1.png
    Greyscale

wherein the image shooting circuit board comprises a first circuit board, a second circuit board, and a heat conducting layer; the first image sensor is attached to the first circuit board; the second image sensor is attached to the second circuit board; and the heat conducting layer is disposed between the first circuit board and the second circuit board, and formed of heat conducting silica gel or graphite or copper foil; wherein the heat conducting layer is in direct contact with both the first circuit board and the second circuit board; wherein an orthogonal projection of the heat conducting layer onto the second circuit board fully covers an orthogonal projection of the first circuit board onto the second circuit board, and an orthogonal projection of the heat conducting layer onto the first circuit board fully covers an orthogonal projection of the second circuit board onto the first circuit board (Kanai: Figs. 1A, 2G, 2H, 2I, 2J; paras. 0073, 0093-0097, 0145; multilayer wiring board 1 includes double-sided wiring boards 4, insulating substrates 8 for connection, insulating substrates 59 for connection, outermost wirings 9; the multilayer wiring board 1 comprises a first top circuit board PCB1 and a second bottom circuit board PCB2 and a heat conducting layer HCL formed of copper foil 55; the heat conducting layer HCL is directly and fully in contact with the top and bottom circuit boards PCB1 and PCB2; Watanabe: Figs. 3, 4; paras. 0057-0061; double-sided circuit board 13 comprises a thin copper heat conductor layer 17 is sandwiched between upper and lower circuit boards; using the multilayer wiring board 1 as circuit board 13 in Liao: the top image sensor 31 is attached to the top circuit board and the bottom sensor 32 is attached to the bottom circuit board).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Kanai in Liao to have wherein the image shooting circuit board comprises a first circuit board, a second circuit board, and a heat conducting layer; the first image sensor is attached to the first circuit board; the second image sensor is attached to the second circuit board; and the heat conducting layer is disposed between the first circuit board and the second circuit board, and formed of heat conducting silica gel or graphite or copper foil; wherein the heat conducting layer is in direct contact with both the first circuit board and the second circuit board; wherein an orthogonal projection of the heat conducting layer onto the second circuit board fully covers an orthogonal projection of the first circuit board onto the second circuit board, and an orthogonal projection of the heat conducting layer onto the first circuit board fully covers an orthogonal projection of the second circuit board onto the first circuit board for providing a double-sided wiring board having a reliable structure of wiring circuit layers allowing reliable connections to top and bottom cameras yielding a predicted result.

Regarding claim 2, the combination of Liao and Kanai/Watanabe teaches everything as claimed in claim 1. In addition, Liao teaches further comprising a first drive motor (60), wherein the first drive motor is disposed in the accommodating chamber, and the first drive motor is capable of driving the first image shooting assembly and the second image shooting assembly to move (Figs. 1-2; para. 0023).

Regarding claim 3, the combination of Liao and Kanai/Watanabe teaches everything as claimed in claim 1. In addition, Liao teaches further comprising at least one of a second drive motor (60) and a third drive motor (optional) (Figs. 1-2; para. 0023), wherein 
the second drive motor (60) is disposed in the first accommodating chamber, and the second drive motor is capable of driving the first lens (212) to move (Figs. 1-2; para. 0023); and
the third drive motor is disposed in the second accommodating chamber, and the third drive motor is capable of driving the second lens to move (optional).

Regarding claim 10, the combination of Liao and Kanai/Watanabe teaches everything as claimed in claim 1. In addition, Liao teaches A mobile terminal (paras. 0001, 0002), comprising the image shooting apparatus according to claim 1 (as presented above in claim 1).

Regarding claims 11 and 12, claims 11 and 12 reciting features corresponding to claims 2 and 3 are also rejected for the same reasons presented above, respectively.


Claims 1, 4, 5, 9, 10, 13, 14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuroda (US 20030036365) in view of Kanai et al (US 20130168148 A1) or Watanabe (US 20060126310 A1).
Regarding claim 1, Kuroda teaches An image shooting apparatus (Fig. 7), comprising a support base (26), an image shooting circuit board (13), a first image shooting assembly (6), and a second image shooting assembly (10), wherein the support base is provided with an accommodating chamber; the image shooting circuit board (13) is disposed in the accommodating chamber, and the image shooting circuit board (13) divides the accommodating chamber into a first accommodating chamber (6) and a second accommodating chamber (10); the first image shooting assembly (6) is disposed in the first accommodating chamber, and the second image shooting assembly (10) is disposed in the second accommodating chamber (Fig. 7; paras. 0036, 0037, 0041);
the first image shooting assembly comprises a first lens and a first image sensor, wherein the first image sensor is attached to a first side of the image shooting circuit board, and the first image sensor receives an incident light passing through the first lens for imaging (Fig. 7; paras. 0036, 0037, 0041); and
the second image shooting assembly comprises a second lens and a second image sensor, wherein the second image sensor is attached to a second side of the image shooting circuit board, the second side opposite to the first side, and the second image sensor receives an incident light passing through the second lens for imaging (Fig. 7; paras. 0036, 0037, 0041),
but fails to teach
wherein the image shooting circuit board comprises a first circuit board, a second circuit board, and a heat conducting layer; the first image sensor is attached to the first circuit board; the second image sensor is attached to the second circuit board; and the heat conducting layer is disposed between the first circuit board and the second circuit board, and formed of heat conducting silica gel or graphite or copper foil; wherein the heat conducting layer is in direct contact with both the first circuit board and the second circuit board; wherein an orthogonal projection of the heat conducting layer onto the second circuit board fully covers an orthogonal projection of the first circuit board onto the second circuit board, and an orthogonal projection of the heat conducting layer onto the first circuit board fully covers an orthogonal projection of the second circuit board onto the first circuit board.
However, in the same field of endeavor Kanai teaches
wherein the image shooting circuit board comprises a first circuit board, a second circuit board, and a heat conducting layer; the first image sensor is attached to the first circuit board; the second image sensor is attached to the second circuit board; and the heat conducting layer is disposed between the first circuit board and the second circuit board, and formed of heat conducting silica gel or graphite or copper foil; wherein the heat conducting layer is in direct contact with both the first circuit board and the second circuit board; wherein an orthogonal projection of the heat conducting layer onto the second circuit board fully covers an orthogonal projection of the first circuit board onto the second circuit board, and an orthogonal projection of the heat conducting layer onto the first circuit board fully covers an orthogonal projection of the second circuit board onto the first circuit board (Kanai: Figs. 1A, 2G, 2H, 2I, 2J; paras. 0073, 0093-0097, 0145; multilayer wiring board 1 includes double-sided wiring boards 4, insulating substrates 8 for connection, insulating substrates 59 for connection, outermost wirings 9; the multilayer wiring board 1 comprises a first top circuit board PCB1 and a second bottom circuit board PCB2 and a heat conducting layer HCL formed of copper foil 55; the heat conducting layer HCL is directly and fully in contact with the top and bottom circuit boards PCB1 and PCB2; Watanabe: Figs. 3, 4; paras. 0057-0061; double-sided circuit board 13 comprises a thin copper heat conductor layer 17 is sandwiched between upper and lower circuit boards; using the multilayer wiring board 1 as circuit board 13 in Kuroda: the top image sensor of camera 6 is attached to the top circuit board and the bottom sensor of camera 10 is attached to the bottom circuit board).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Kanai in Kuroda to have wherein the image shooting circuit board comprises a first circuit board, a second circuit board, and a heat conducting layer; the first image sensor is attached to the first circuit board; the second image sensor is attached to the second circuit board; and the heat conducting layer is disposed between the first circuit board and the second circuit board, and formed of heat conducting silica gel or graphite or copper foil; wherein the heat conducting layer is in direct contact with both the first circuit board and the second circuit board; wherein an orthogonal projection of the heat conducting layer onto the second circuit board fully covers an orthogonal projection of the first circuit board onto the second circuit board, and an orthogonal projection of the heat conducting layer onto the first circuit board fully covers an orthogonal projection of the second circuit board onto the first circuit board for providing a double-sided wiring board having a reliable structure of wiring circuit layers allowing reliable connections to top and bottom cameras yielding a predicted result.

Regarding claim 4, the combination of Kuroda and Kanai/Watanabe teaches everything as claimed in claim 1. In addition, Kuroda teaches further comprising a connecting circuit board (16), wherein the connecting circuit board (16) is connected to the image shooting circuit board (13) by passing through a side wall of the support base (Fig. 7), and the image shooting circuit board is electrically connected to an external circuit through the connecting circuit board (Fig. 7; paras. 0036, 0037).

Regarding claim 5, the combination of Kuroda and Kanai/Watanabe teaches everything as claimed in claim 4. In addition, Kuroda teaches wherein the connecting circuit board is a flexible circuit board (Fig. 7; paras. 0036, 0037).

Regarding claim 9, the combination of Kuroda and Kanai/Watanabe teaches everything as claimed in claim 1. In addition, Kuroda teaches wherein the first lens and the second lens are arranged to be exactly opposite to each other on two sides of the image shooting circuit board (Figs. 6-8); or the first lens and the second lens are alternately arranged on two sides of the image shooting circuit board (optional).

Regarding claim 10, the combination of Kuroda and Kanai/Watanabe teaches everything as claimed in claim 1. In addition, Kuroda teaches A mobile terminal (Figs. 5-8), comprising the image shooting apparatus according to claim 1 (as presented above in claim 1).

Regarding claims 13, 14 and 18, claims 13, 14 and 18 reciting features corresponding to claims 4, 5 and 9 are also rejected for the same reasons presented above, respectively.



Claims 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liao (US 20160127621) or Kuroda (US 20030036365) in view of Kanai et al (US 20130168148 A1) or Watanabe (US 20060126310 A1) as applied to claim 1 above, and further in view of Lin et al (CN 204598057).
Regarding claim 6, the combination of Liao/Kuroda and Kanai/Watanabe teaches everything as claimed in claim 1, but fails to teach
wherein the first image shooting assembly further comprises a first light filter support and a first light filter, wherein the first light filter support is disposed between the first lens and the image shooting circuit board, the first light filter support supports the first light filter, and the incident light received by the first lens is transmitted to the first image sensor through the first light filter; and/or the second image shooting assembly further comprises a second light filter support and a second light filter, wherein the second light filter support is disposed between the second lens and the image shooting circuit board, the second light filter support supports the second light filter, and the incident light received by the second lens is transmitted to the second image sensor through the second light filter.
However, in the same field of endeavor Lin teaches
wherein the first image shooting assembly (2) further comprises a first light filter support (5) and a first light filter (6), wherein the first light filter support (5) is disposed between the first lens (4) and the image shooting circuit board (1), the first light filter support (5) supports the first light filter (6), and the incident light received by the first lens is transmitted to the first image sensor through the first light filter (Figs. 1-3; paras. 0026-0029); and/or the second image shooting assembly further comprises a second light filter support and a second light filter, wherein the second light filter support is disposed between the second lens and the image shooting circuit board, the second light filter support supports the second light filter, and the incident light received by the second lens is transmitted to the second image sensor through the second light filter (optional) (Figs. 1-3; paras. 0026-0029).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Lin in the combination of Liao/Kuroda and Kanai/Watanabe to have wherein the first image shooting assembly further comprises a first light filter support and a first light filter, wherein the first light filter support is disposed between the first lens and the image shooting circuit board, the first light filter support supports the first light filter, and the incident light received by the first lens is transmitted to the first image sensor through the first light filter; and/or the second image shooting assembly further comprises a second light filter support and a second light filter, wherein the second light filter support is disposed between the second lens and the image shooting circuit board, the second light filter support supports the second light filter, and the incident light received by the second lens is transmitted to the second image sensor through the second light filter for providing a filter configuration to obtain better image quality images yielding a predicted result.

Regarding claim 15, claim 15 reciting features corresponding to claim 6 is also rejected for the same reason as presented above.

Claims 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liao (US 20160127621) or Kuroda (US 20030036365) in view of Kanai et al (US 20130168148 A1) or Watanabe (US 20060126310 A1) as applied to claim 1 above, and further in view of Yuan (US 20090219435).
Regarding claim 7, the combination of Liao/Kuroda and Kanai/Watanabe teaches everything as claimed in claim 1, but fails to teach
wherein the first image shooting assembly further comprises a third light filter, wherein the third light filter is disposed within the first lens, and the incident light received by the first lens is transmitted to the first image sensor through the third light filter; and/or the second image shooting assembly further comprises a fourth light filter, wherein the fourth light filter is disposed within the second lens, and the incident light received by the second lens is transmitted to the second image sensor through the fourth light filter.
However, in the same field of endeavor Yuan teaches 
wherein the first image shooting assembly further comprises a third light filter, wherein the third light filter is disposed within the first lens, and the incident light received by the first lens is transmitted to the first image sensor through the third light filter; and/or the second image shooting assembly further comprises a fourth light filter, wherein the fourth light filter is disposed within the second lens, and the incident light received by the second lens is transmitted to the second image sensor through the fourth light filter (Figs. 1, 2; paras. 0017-0022; optical filter 112 within lens 111).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Yuan in the combination of Liao/Kuroda and Kanai/Watanabe to have wherein the first image shooting assembly further comprises a third light filter, wherein the third light filter is disposed within the first lens, and the incident light received by the first lens is transmitted to the first image sensor through the third light filter; and/or the second image shooting assembly further comprises a fourth light filter, wherein the fourth light filter is disposed within the second lens, and the incident light received by the second lens is transmitted to the second image sensor through the fourth light filter for integrating the optical filter with the lens to form a unitary composite lens so that the number of optical elements can be maintained while improving image quality of a captured image yielding a predicted result.

Regarding claim 16, claim 16 reciting features corresponding to claim 7 is also rejected for the same reason as presented above.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quan Pham whose telephone number is (571)272-4438. The examiner can normally be reached Mon-Fri 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Quan Pham/Primary Examiner, Art Unit 2696